DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 8, 10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination including: a recoil pad assembly made up of a recoil pad coupled to a buttstock of a firearm, the recoil pad having a body having a first face, a second face, a first end, and a second end; a storage slot disposed into the first face of the body between the first end and the second end, wherein the storage slot extends along a longitudinal axis of the recoil pad; at least one block extending from the first face and disposed adjacent to the storage slot; at least one nub extending from a floor surface of the storage slot, wherein the at least one nub is configured to slidably receive at least one corresponding tool aperture of a tool; and a set of anchors disposed on the body adjacent to the storage slot and extending from the first face; and  the tool removably coupled to the recoil pad, wherein the tool is configured to be inserted into the storage slot in a secured position, and wherein the at least one nub is configured to secure the tool to the recoil pad when the at least one nub is slidably received within the at least one corresponding tool aperture of the tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641